DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 sets forth a foil board comprising: a mast removably attached to a board and an upper part of a propulsion unit, a fuselage removably attached to a lower part of the propulsion unit. Claim 9 sets forth a foil board comprising: a rear mast removably attached to a board and an upper part of a propulsion unit, a hydrofoil wing removably attached to a lower part of the propulsion unit, and a forward mast removably attached to a stabilizer wing and the board. Claim 16 sets forth a foil board, comprising: a board removably attached to a forward mast and a rear mast, the rear mast being removably attached to an upper part of a propulsion unit, a hydrofoil wing removably attached to a lower part of the propulsion unit, and the forward mast being removably attached to the stabilizer wing.
However, the disclosure is completely silent on how such various parts are connected with each other so as to be detachable or removable from each other. Therefore, in absence of adequate disclosure, a person skilled in the art would not be able to make and/or use the claimed invention without undue experimentation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over KR 102133778 B1 (‘778) in view of Montague et al. (US 10,597,118 B2).
KR ‘778 shows a foil board (Fig 3) having various components, comprising: a mast [20] attached to a board [10] and to an upper part of a propulsion unit [32], a fuselage [40] attached to a lower part of the propulsion unit, the fuselage having a hydrofoil wing and a stabilizer wing [41].
Although the view in Fig 3 implies that the components are removably attached to each other, KR ‘778 does not expressly disclose the components as being removably attached. KR ‘778 also fails to disclose the board as comprising a waterproof compartment having a detachable cover for enclosing a battery, a circuit board, and a plurality of electrical connections (claim 8).
Montague et al. disclose a foil board (Fig 3 and Fig 19) having various components, comprising: a mast attached to a board and a propulsion unit, a fuselage attached to a lower part of the propulsion unit, the fuselage having a hydrofoil wing and a stabilizer wing. Montague et al. further disclose that the mast, the propulsion unit, and the hydrofoil and stabilizer wings are removably attached (see col. 3, lines 50-52; col. 6, lines 8-14; and col. 24 line 66 through col. 25, line 5). Montague et al. also disclose a waterproof compartment having a detachable cover for enclosing a battery, a circuit board, and a plurality of electrical connections (see Fig 4 and Fig 6; col 10, lines 31-59; and col. 11, lines 18-25).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the attached components of KR ‘778 detachable from each other, as taught by Montague et al. Having such an arrangement would have allowed the parts to be manufactured, serviced and/or repaired in an easy, inexpensive and efficient manner. Such a modification would have also allowed the foil board to be easily stored and transported.
It would have also been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the board of KR ‘778 with a waterproof compartment having a detachable cover for enclosing a battery, a circuit board, and a plurality of electrical connections, as taught by Montague et al. Having such an arrangement would have protected the power and control system of the board from the elements

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 102133778 B1 (‘778) in view of Montague et al. (US 10,597,118 B2), and further in view of Woolley (US 7,232,355 B2).
KR ‘778, as modified above by Montague et al., shows a foil board having a hydrofoil wing and a stabilizer wing, but fails to show each wing as having winglets.
Woolley shows a foil board (Fig 9 and Fig 10) having a hydrofoil wing and a stabilizer wing, each wing as having winglets [120, 154].
Regarding claims 3-7, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide each of the wings in modified KR ‘778 with winglets, as further taught by Woolley. Having such a modification would have provided the board with greater stability. Additionally, it would have been obvious to a person of ordinary skill in the art to orient the winglets up or down in various combinations, as set forth in claims 4-7. Orienting the winglets in various up or down combinations would have still provided equal degree of stability without adversely impacting the performance of the board.
Regarding claim 8, as previously described, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the modified board of KR ‘778 with a waterproof compartment having a detachable cover for enclosing a battery, a circuit board, and a plurality of electrical connections, as taught by Montague et al. above. Having such an arrangement would have protected the power and control system of the board from the elements.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 102133778 B1 (‘778) in view of Montague et al. (US 10,597,118 B2) and Woolley (US 7,232,355 B2), as applied above, and further in view of JP 2006182338 A (‘338).
KR ‘778, as modified above by Montague et al. and Woolley, shows a foil board having rear mast with detachably attached wings. Modified KR ‘778 however fails to disclose a forward mast with a stabilizer wing.
JP ‘338 shows a foil board having a rear mast with a hydrofoil wing, as well as a forward mast with a stabilizer wing. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the board of modified KR ‘778 with an additional forward mast having a stabilizer wing, as further taught by JP ‘338. Having such a modification would have provided the board with an extra degree of stability. It would have also been obvious to the person of ordinary skill in the art to make the forward mast and stabilizer wing detachable from each other, as previously taught by Montague et al.. Such a modification would have enabled easy repair/replacement, storage and/or transportation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 210364284 shows a foil board with removable a mast and wings
US 10836457 (Geislinger) shows a foil board with a removable propulsion system
US 20080305698 (Rosiello), Miller et al. (US 5471942 A) and KR 200490972 each shows a foil board with rear and forward masts having wings

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617